TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00324-CV


                                         A. W., Appellant

                                                    v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 318,020-B, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant A.W. filed notice of appeal on July 12, 2021. The appellate record was

complete on July 22, 2021, making appellant’s brief due on August 11, 2021. On that date,

counsel for appellant did not file a brief but filed a motion for extension of time, requesting an

additional twenty days to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Agata Vana to file appellant’s

brief no later than August 31, 2021. If the brief is not filed by that date, counsel may be required

to show cause why she should not be held in contempt of court.

               It is ordered on August 16, 2021.



Before Justices Goodwin, Baker, and Smith